 Case 6:21-cv-01372-RBD-GJK Document 6 Filed 09/15/21 Page 1 of 2 PageID 35




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

LENA MARIE LINDBERG,

      Plaintiff,

v.                                                Case No. 6:21-cv-1372-RBD-GJK

MONICA GABBARD; CHRISTA
CONKLIN; CARMEN REYES; and
RAYMOND HORNSTEIN,

      Defendants.
________________________________________

                                     ORDER

      Plaintiff filed a pro se Complaint against judicial assistants and one public

defender alleging, among other things, an illegal arrest, illegal retainment of

property, and retaliation. (Doc. 1.) She also moved to proceed in forma pauperis

(“IFP”). (Doc. 2 (“Motion”).) On referral, U.S. Magistrate Judge Gregory J. Kelly

entered a Report and Recommendation submitting that the Court dismiss the

Complaint as unintelligible, illegible, and noncompliant with the Federal Rules of

Civil Procedure. (Doc. 3 (“R&R”).)

      The parties did not object and the deadline has passed, so the Court

examines the R&R for clear error only. See Macort v. Prem, Inc., 208 F. App’x 781,

784 (11th Cir. 2006). Finding none, the R&R is due to be adopted in its entirety.
 Case 6:21-cv-01372-RBD-GJK Document 6 Filed 09/15/21 Page 2 of 2 PageID 36




      Accordingly, it is ORDERED AND ADJUDGED:

      1.    The R&R (Doc. 3) is ADOPTED, CONFIRMED, and made a part of

            this Order in its entirety.

      2.    Plaintiff’s Motion (Doc. 2) is DENIED.

      3.    The Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      4.    By Wednesday, September 29, 2021, Plaintiff may file an amended

            complaint correcting the deficiencies identified in the R&R and an

            amended motion to proceed in forma pauperis. Failure to timely file

            will result in this action being closed without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on September

15, 2021.




Copies to:
Pro se Plaintiff Lena Marie Lindberg




                                            2
